                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION
                                    ______

JOHN LEE CARTER,

                   Petitioner,                   Case No. 1:19-cv-141
v.                                               Honorable Paul L. Maloney
RANDEE REWERTS,

                   Respondent.
____________________________/

                                         ORDER

            In accordance with the opinion entered this day:

            IT IS ORDERED that Petitioner’s motions (ECF Nos. 2, 3) are DENIED as moot.

            IT IS FURTHER ORDERED that a certificate of appealability is DENIED.



 Dated: March 13, 2019                           /s/ Paul L. Maloney
                                                 Paul L. Maloney
                                                 United States District Judge
